                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 ALEXIS ROSITANO,                                  )
                                                   )
          Plaintiff,                               )
                                                   )
 v.                                                )   No. 3:20-cv-00420
                                                   )
 FREIGHTWISE, LLC and RICHARD                      )
 HOEHN, individually,                              )
                                                   )
          Defendants.                              )

                                             ORDER

         For the reasons set forth in the accompanying Memorandum Opinion, the Partial Motion

to Dismiss Second Amended Complaint by Defendant FreightWise, LLC (Doc. No. 34) is

GRANTED as to Count VII; GRANTED IN PART as to Count X; and DENIED as to Counts

IV, VIII, XII, XIII, and XIV. Plaintiff’s claims for constructive discharge (Count VII) and statutory

wage violations (Count X) are DISMISSED, while her potential claim for “failure to pay agreed

upon compensation at common law” (Count X) may proceed. Last, Plaintiff’s claim for “removal

of punitive damage caps” (Count XIII) is DISMISSED sua sponte AS MOOT.

         IT IS SO ORDERED.




                                              ____________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




      Case 3:20-cv-00420 Document 44 Filed 03/26/21 Page 1 of 1 PageID #: 1071
